DETAILED ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): 
RCE filed on 7/9/2021.
Amendment filed on 3/1/2021.
Application filed on 2/13/2020, with priority date of 2/13/2020.

The status of the claims are summarized as below:
Claims 1-20 are pending and have been considered below. 
Claims 1, 9, 15 are independent claims.
In the amendment, claims 1, 9, 15 have been amended.
The previous drawing objections are withdrawn in light of replacement sheet filed on 11/4/2021. New drawing objection is raised based on the newly filed replacement sheet. 

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 9, 15 in the amendment filed on 7/9/2021.
The drawing objections to Fig. 14 is respectfully maintained. The replacement sheet filed on 7/9/2021 for Fig. 14 still includes character references 1405 not mentioned in the specification, as objected to in office action dated 12/3/2020.

Applicant’s arguments filed 3/1/2021 have been fully considered but they are directed to newly amended language which is now rejected in light of High.
Applicant’s arguments for claim 2-3 on pages 19-21 are addressed with newly cited paragraph from Nakamori, where association between sticky are stored as part of the sticky note information.

Claim Interpretations

35 USC § 101
The examiner notes that claims 15-20 are computer-readable storage medium claims. “Computer storage medium” and variations is defined as not including waves/signals or communication media in paragraph [0119] in the filed specification. Accordingly the “computer-readable storage medium” in claims 15-20 are statutory, and do not encompass signal or transitory medium.

Drawings

The drawing replacement sheet filed on 7/9/2021 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
1405 (remote computers in Fig. 14, “a networked environment using logical connections to remote computers through a network such as the network 1420 …” [0120] in filed specification). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim(s) 4-6 is/are objected to because of the following informalities:
Per claim 4, claim 14 cites the computing device of 1, where the UI further comprises:
A fifth region on the free-form canvas, the fifth region associated with the first data source and configured to present objects based on logical representations stored in the first data source, …
Receive user input moving the second object to the fifth region …
The examiner presumes the moving of the second object to the fifth region has support from (refers to) Fig. 12A where object 302F’’’ is moved from “Not Started” region 118R – second region - to “In Progress” region 118S – fifth region. The data representation of the fifth region (118S) is associated with data source 124D, which is the same data source for the second region (118R), and which is referred to as the “the second data source” in claim 1, rather than the “first data source” of the “first object” (302G’) being made a copy of in claim 1.
	Claims 5-6 cites similar limitations as claim 4, and are likewise objected to.
	Appropriate correction is required.
Double Patenting
The examiner notes that co-pending application No. 16/377515, 16/377580, currently do not appear to warrant a double patenting rejection, however, the applications will be monitored in future prosecution as they claim subject matter in the same field of endeavor. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 9, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US Pub 20150082281, hereinafter Koenig), in view of Wilson et al. (US Pub 20140282077, hereinafter Wilson), and High et al. (US Pub 20150347125, cited in 892 dated 12/3/2020, hereinafter High).

Per claim 1, Koenig teaches:
A computing device, comprising: 
	a processor; and ([0115] method can be performed by computer with processor and memory device storing instructions);
	a non-transitory computer readable medium storing instructions executable by the processor to: ([0115] method can be performed by computer with processor and memory device storing instructions);
		present a ([0077-0078] Fig. 8 shows a an electronic sticky board UI for release planning view of a software development tool, where electronic sticky notes can be positioned on different regions and moved around; [0023, 0078-0079] sticky notes can be varying sizes and colors; the examiner notes that “a plurality of object types” is interpreted broadly to mean any object that are different, which include size, colors, etc.);
			a first region on the ([0077] Fig. 8 shows a bottom row of tasks – first region - where task 805 is dragged from and 
			a second region on the ([0077] Fig. 8 shows a third column on the left – a second region – showing project 3 with separate datastore, and is updated when the task 805 is dropped);
			receive user input the first object having a first logical representation stored in the first data source; and ([0077] Fig. 8 shows a bottom row of unplanned tasks – first region - where task 805 is dragged from and toward the Release 3 area on the board, where the dragging gesture instant updates all information for the sticky note and Release 3; see also [0076] Fig. 7, move feature between different releases/regions);
			responsive to receiving the user input ([0064, 0077] Fig. 8: task 805 is moved onto the Release 3 – third column – and the data for task 805 is linked to Release 3 – third column, and “Cable Ethernet” work item 806 – third row; a second object task 805 is displayed within Release 3/third column  region, where each release has its own data/logical representation as shown in Fig. 3; moving a sticky note from one location to another include the tasks of both creating visual representation of the moving sticky note object from one location to another, as well as the task of updating the related data information contained in the sticky note based on the change in locations, where the sticky notes/tasks/stories shown are linked back to the owner of the data according to relationship among projects of software development system as shown as an example in Fig. 3).


		present a free-form canvas user interface (UI) that is configured to facilitate free-form placement of a plurality of object types within a plurality of regions via a touch-sensitive display, ([0007, 0068] Fig. 15: a cloud based application to help group project development to collaborates and share and track ideas within same and different locations; Fig. 15 shows that different type of e-notes can be placed on a template/canvas in a free form manner and overlapping each other, where e-notes can be different shapes, sizes; [0041] user can use different computing devices with touch screen display);
		…
		receive user input copying a first object, that is displaying within the first region on the free-form canvas … ,
		responsive to receiving the user input copying the first object from the first region to the second region, create a second object that is displayed within the second region, … , wherein the first object remains displayed within the first region while the second object is displayed within the second region … . ([0077-0078] Fig. 19-20: e-notes/objects can be grouped with different background/template such as shown in Fig. 19; Fig. 20 shows user can copy from e-notes of other project 96, drag and drop them from a list 98 to add to a new project area 70, where the e-note are duplicated, and the original e-note is unaffected).
	Wilson and Koenig are analogous art because Wilson also teaches project development using notes on board with templates in a collaborative environment. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Koenig and Wilson before him/her, to modify the teachings of Koenig to include the teachings of Wilson so that sticky notes can be copied and reused across different projects, and further allow user to place notes in a free form manner. 

	Additionally, although Koenig-Wilson teaches creating a copy/second object from one project to another with second logical data representation in a second data store, Koenig-Wilson do not teach the copied object including a link to the first object which enables the first logical representation to be modified when the second logical representation is modified; High teaches:
		[responsive to receiving the user input copying the first object from the first region to the second region, create] a second object that is displayed within the second region, … that includes, a link to the first object that is displayed within the first region, … , and wherein the link enables the first logical representation to be modified when the second logical representation is modified. ([0031-0032] Fig. 5 shows a method of moving sticky note on a scrum board to update status of a task represented by a sticky note 214 in Fig. 2, where the task/sticky note is linked to another task in another scrum board; the movement of the task to a “completed” section would update the linked task in the other scrum board to completed as well).
	High and Koenig-Wilson are analogous art because High also teaches project development tracking using sticky notes on scrum board. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Koenig-Wilson and High before him/her, to modify the teachings of Koenig-Wilson to include the teachings of High so that common task appearing on different scrum board can be linked and updated concurrently. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow common tasks in different project scrum board to be linked and updated together to improve data 

Per claim 4, Koenig-Wilson further teaches:
The computing device of claim 1, wherein the UI further comprises a fifth region on the free-form canvas, the fifth region associated with the first data source and configured to present objects based on logical representations stored in the first data source, and wherein the non-transitory computer readable medium stores further instructions executable by the processor to: (Wilson [0068] Fig. 15: free form canvas);
	receive user input moving the second object to the fifth region; and (Koenig [0079-0080] Fig. 9 shows when the user move a task/sticky note from Not Started column to In Progress column, the corresponding datastores are updated accordingly);
	responsive to receiving the user input moving the second object to the fifth region, modify the logical representation of the second object in the second data source and modify a logical representation of the first object in the first region.  (Koenig [0079-0080] Fig. 9 shows when the user move a task/sticky note from Not Started column to In Progress column, the corresponding datastores are updated accordingly);

Per claim 7, Koenig-Wilson further teaches:
The computing device of claim 4, wherein modifying the logical representation of the second object comprises modifying the logical representation of the second object to change a visual property of the second object, and wherein modifying the logical representation of the first object in the first region comprises modifying the logical representation of the first object to change a visual property of the first object. (Koenig [0078] sticky note’s size can be configured to be proportional to the amount of work/time to completion, and the sticky note can be color coordinated to link the task to a status, priority level, personnel, test, release, etc.; thus when the sticky note is moved - change in status shown in Fig. 9, or change in release shown in Fig. 8, the sticky note can 

Per claim 8, Koenig-Wilson further teaches:
The computing device of claim 4, wherein the non-transitory computer readable medium stores further instructions executable by the processor to modify a visual property of the fifth region responsive to receiving the user input moving the second object to the fifth region. (Koenig [0079-0080] Fig. 9 shows when the user move a task/sticky note from Not Started column to In Progress column, the new region/column is updated to shown the new location of the sticky note).

Per claim 9, claim 9 is a method claim that contains broader limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 12, claim 12 are substantially the same as claim 4, and is likewise rejected.

Per claim 15, claim 15 is a medium claim ([0115] computer with memory device storing instructions) that contains broader limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 18, claim 18 are substantially the same as claims 4, and is likewise rejected.

Claims 2-3, 5-6, 10-11, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US Pub 20150082281, hereinafter Koenig), in view of Wilson, High, and Nakamori et al.  (US Pub 20140351718, hereinafter Nakamori).

Per claim 2, Koenig teaches sticky notes/tasks/stories are linked back to the original owner of the data and linked together according to the placement 
The computing device of claim 1, wherein the UI further comprises a third region on the free-form canvas, the third region associated with a third data source and configured to present objects based on logical representations stored in the third data source, and wherein the non-transitory computer readable medium stores further instructions executable by the processor to: (Wilson [0068] Fig. 15: free form canvas);
	receive user input moving a third object in the third region to the second object in the second region; and 
	responsive to receiving the user input moving the third object to the second object, modify the logical representation of the second object to include a link to the third object in the third region. (Nakamori [0072-0075] when a user move a sticky note to an active sticky note, an association between the two are created and they may change to the same color; [0067, 0075] the association of the two sticky is stored as part of the sticky information as shown in Fig. 7, or in an association group storage shown in Fig. 8).  
	Koenig-Wilson-High and Nakamori are analogous art because Nakamori also teaches sticky notes board that are used in a collaborative environment. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Koenig-Wilson-High and Nakamori before him/her, to modify the teachings of Koenig-Wilson-High to include the teachings of Nakamori so that the electronic sticky notes board view can have association between each other created. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow participants/users to move and associate the sticky notes from different owners and platforms, and enable free form annotations/drawings, and in turn providing easier ways for users to annotate and create relationships among the sticky notes.

Per claim 3, Koenig-Wilson-High-Nakamori further teaches:
The computing device of claim 2, wherein the UI further comprises a fourth region on the free-form canvas, the fourth region associated with a fourth data source and configured to present objects based on logical representations stored in the fourth data source, and wherein the non-transitory computer readable medium stores further instructions executable by the processor to: (Wilson [0068] Fig. 15: free form canvas);
	receive user input moving a fourth object in the fourth region to the second object in the second region; and 
	responsive to receiving the user input moving the fourth object to the second object, modify the logical representation of the second object to include a link to the fourth object in the fourth region. (Nakamori [0072-0075] when a user move a sticky note to an active sticky note, an association between the two are created and they may change to the same color; [0067, 0075] the association of the two sticky is stored as part of the sticky information as shown in Fig. 7, or in an association group storage shown in Fig. 8).

Per claim 5, Koenig-Wilson-High-Nakamori further teaches:
The computing device of claim 2, wherein the UI further comprises a fifth region on the free-form canvas, the fifth region associated with the first data source and configured to present objects based on logical representations stored in the first data source, and wherein the non-transitory computer readable medium stores further instructions executable by the processor to: (Wilson [0068] Fig. 15: free form canvas);
	receive user input moving the second object to the fifth region; and 
	responsive to receiving the user input moving the second object to the fifth region, modify the logical representation of the second object in the second data source, modify a logical representation of the first object in the first region, and modify a logical representation of the third object in the third region.  (Koenig [0063] moving a sticky note from one location to another include the tasks of both creating visual representation of the moving sticky note object from one location to another, as well as the task of updating the related data information contained in the sticky note based on the change in locations; [0079-0080] Fig. 

Per claim 6, Koenig-Wilson-High-Nakamori further teaches:
The computing device of claim 3, wherein the UI further comprises a fifth region on the free-form canvas, the fifth region associated with the first data source and configured to present objects based on logical representations stored in the first data source, and wherein the non-transitory computer readable medium stores further instructions executable by the processor to: (Wilson [0068] Fig. 15: free form canvas); 
	receive user input moving the second object to the fifth region; and 
	responsive to receiving the user input moving the second object to the fifth region, modify the logical representation of the second object in the second data source, modify a logical representation of the first object in the first region, modify a logical representation of the third object in the third region, and modify a logical representation of the fourth object in the fourth region. (Koenig [0063] moving a sticky note from one location to another include the tasks of both creating visual representation of the moving sticky note object from one location to another, as well as the task of updating the related data information contained in the sticky note based on the change in locations; [0079-0080] Fig. 9 shows when the user move a task/sticky note from Not Started column to In Progress column, the corresponding datastores are updated accordingly);

Per claim 10-11, 13-14, claim 10-11, 13-14 are substantially the same as claims 2-3, 5-6, and are likewise rejected.

Per claim 16-17, 19-20, claim 16-17, 19-20 are substantially the same as claims 2-3, 5-6, and are likewise rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Application Publications
US 11157273 B2
Gray; Thomas William et al.
Present embodiments include systems and methods for generating a portal accessible to an assigned team member, such that the portal includes selectable icons for toggling between a first visualization indicative of stories and a second visualization indicative of features. Present embodiments include updating the underlying data associated with the specific feature in response to receipt of a user input indicative of a change to at least one of the stories associated with the specific feature.
US 20170132189 A1
HORIKIRI; Kazunori et al.
Information processing apparatus e.g. common sticky note information processing apparatus, has processing unit processing information according to extracted rule, and output unit outputting processing result of processing unit onto sheet


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

 The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                               
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176